Exhibit 10.3

SANDY PARK OFFICE COMPLEX

LEASE

by and between

SANDY PARK I L.L.C.

a Utah Limited Liability Company

as Landlord

and

LIFEVANTAGE, INC.,

a Colorado Corporation

d/b/a LIFE VANTAGE

as Tenant

for space

Suite #100

9815 South Monroe Street

SALT LAKE CITY, UTAH



--------------------------------------------------------------------------------

SANDY PARK OFFICE COMPLEX – 9815 S. MONROE STREET, SALT LAKE CITY, UTAH

TABLE OF CONTENTS

 

ARTICLE I.

 

BASIC LEASE PROVISIONS; ENUMERATION OF EXHIBITS

     3   

SECTION 1.01

  

BASIC LEASE PROVISIONS

     3   

SECTION 1.02

  

SIGNIFICANCE OF A BASIC LEASE PROVISION

     6   

SECTION 1.03

  

ENUMERATION OF EXHIBITS

     6   

ARTICLE II.

 

GRANT AND PREMISES

     6   

SECTION 2.01

  

PREMISES

     6   

ARTICLE III.

 

RENT

     6   

SECTION 3.01

  

BASE MONTHLY RENT

     6   

SECTION 3.02

  

ESCALATION

     6   

SECTION 3.03

  

TENANT’S SHARE OF OPERATING EXPENSES

     7   

SECTION 3.04

  

TAXES

     9   

SECTION 3.05

  

PAYMENTS

     9   

ARTICLE IV.

 

LEASE TERM, COMMENCEMENT DATE & PRELIMINARY TERM

     9   

SECTION 4.01

  

LEASE TERM

     9   

SECTION 4.02

  

LEASE COMMENCEMENT DATE

     9   

SECTION 4.03

  

PRELIMINARY TERM

     9   

ARTICLE V

 

CONSTRUCTION OF PREMISES

     10   

SECTION 5.01

  

CONSTRUCTION BY LANDLORD

     10   

SECTION 5.02

  

CHANGES AND ADDITIONS BY LANDLORD

     10   

SECTION 5.03

  

DELIVERY OF POSSESSION

     10   

ARTICLE VI.

 

TENANT’S WORK & LANDLORD’S CONTRIBUTION

     10   

SECTION 6.01

  

TENANT’S INITIAL IMPROVEMENTS

     10   

SECTION 6.02.

        11   

ARTICLE VII.

 

USE

     11   

SECTION 7.01

  

USE OF PREMISES

     11   

SECTION 7.02

  

HAZARDOUS SUBSTANCES

     11   

ARTICLE VIII.

 

OPERATION AND MAINTENANCE OF COMMON AREAS

     12   

SECTION 8.01

  

CONSTRUCTION AND CONTROL OF COMMON AREAS

     12   

SECTION 8.02

  

LICENSE

     12   

SECTION 8.03

  

AUDIT

     12   

ARTICLE IX.

 

ALTERATIONS, SIGNS, LOCKS & KEYS

     13   

SECTION 9.01

  

ALTERATIONS

     12   

SECTION 9.02

  

SIGNS

     12   

SECTION 9.03

  

LOCKS AND KEYS

     12   

ARTICLE X.

 

MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

     12   

SECTION 10.01

  

LANDLORD’S OBLIGATION FOR MAINTENANCE

     13   

SECTION 10.02

  

TENANT’S OBLIGATION FOR MAINTENANCE

     13   

SECTION 10.03

  

SURRENDER AND RIGHTS UPON TERMINATION

     14   

ARTICLE XI.

 

INSURANCE AND INDEMNITY

     14   

SECTION 11.01

  

LIABILITY INSURANCE AND INDEMNITY

     14   

SECTION 11.02

  

FIRE AND CASUALTY INSURANCE

     15   

SECTION 11.03

  

WAIVER OF SUBROGATION

     15   

ARTICLE XII

 

UTILITY CHARGES

     15   

SECTION 12.01

  

OBLIGATION OF LANDLORD

     15   

SECTION 12.02

  

OBLIGATIONS OF TENANT

     16   

SECTION 12.03.

  

EXTRA HOURS CHARGES

     16   

SECTION 12.04.

  

LIMITATIONS ON LANDLORDS LIABILITY

     17   

ARTICLE XIII.

 

OFF-SET STATEMENT, ATTORNMENT AND SUBORDINATION

     17   

SECTION 13.01

  

OFF-SET STATEMENT

     17   

SECTION 13.02

  

ATTORNMENT

     17   

SECTION 13.03

  

SUBORDINATION

     17   

SECTION 13.04

  

MORTGAGEE SUBORDINATION

     17   

SECTION 13.05

  

REMEDIES

     17   

ARTICLE XIV.

 

ASSIGNMENT

     17   

SECTION 14.01

  

ASSIGNMENT

     17   

ARTICLE XV.

 

WASTE OR NUISANCE

     18   

SECTION 15.01

  

WASTE OR NUISANCE

     18   

 

i



--------------------------------------------------------------------------------

ARTICLE XVI.    NOTICES      18   

SECTION 16.01

   NOTICES      18    ARTICLE XVII.    DESTRUCTION OF THE PREMISES      18   

SECTION 17.01

   DESTRUCTION      18    ARTICLE XVIII.    CONDEMNATION      18   

SECTION 18.01

   CONDEMNATION      18    ARTICLE XIX.    DEFAULT OF TENANT      19   

SECTION 19.01

      DEFAULT - RIGHT TO RE-ENTER      19   

SECTION 19.02

   DEFAULT - RIGHT TO RE-LET      19   

SECTION 19.03

   LEGAL EXPENSES      20    ARTICLE XX.    BANKRUPTCY, INSOLVENCY OR
RECEIVERSHIP      20   

SECTION 20.01

   ACT OF INSOLVENCY, GUARDIANSHIP, ETC      20    ARTICLE XXI.    LANDLORD
ACCESS      20   

SECTION 21.01

   LANDLORD ACCESS      20    ARTICLE XXII.    LANDLORDS LIEN      20    ARTICLE
XXIII.    HOLDING OVER      20   

SECTION 23.01

   HOLDING OVER      20   

SECTION 23.02

   SUCCESSORS      21    ARTICLE XXIV.    RULES AND REGULATIONS      21   

SECTION 24.01

   RULES AND REGULATIONS      21    ARTICLE XXV.    QUIET ENJOYMENT      21   

SECTION 25.01

   QUIET ENJOYMENT      21    ARTICLE XXVI.    SECURITY DEPOSIT      21   

SECTION 26.01

   SECURITY DEPOSIT      21    ARTICLE XXVII.    MISCELLANEOUS PROVISIONS     
21   

SECTION 27.01

   WAIVER      21   

SECTION 27.02

   ENTIRE AGREEMENT      22   

SECTION 27.03

   FORCE MAJEURE      22   

SECTION 27.04

   LOSS AND DAMAGE      22   

SECTION 27.05

   ACCORD AND SATISFACTION      22   

SECTION 27.06

   NO OPTION      22   

SECTION 27.07

   ANTI-DISCRIMINATION      22   

SECTION 27.08

   SEVERABILITY      22   

SECTION 27.09

   OTHER MISCELLANEOUS PROVISIONS      22   

SECTION 27.10

   REPRESENTATION REGARDING AUTHORITY      23   

SECTION 27.11

   DISCLOSURE OF PARTIES      23   

SECTION 27.12

   TENANT CERTIFICATION      23    ARTICLE XXVIII.    ADDITIONAL PROVISIONS     
23   

SECTION 28.01

   OPTION TO RENEW      23    SIGNATURES      24    LANDLORD ACKNOWLEDGMENT     
24    TENANT ACKNOWLEDGMENT      24   

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

ARTICLE I. BASIC LEASE PROVISIONS; ENUMERATION OF EXHIBITS

SECTION 1.01. BASIC LEASE PROVISIONS

 

(A) DATE: September 22nd, 2011.

 

(B) LANDLORD: SANDY PARK I L.L.C., a Utah limited liability company

 

(C) ADDRESS OF LANDLORD FOR NOTICES (Section 16.01): 2733 East Parleys Way,
Suite 300, Salt Lake City, UT 84109.

 

(D) TENANT: Lifevantage, Inc., a Colorado corporation (FIN: 90-0224471)

 

(E) ADDRESS OF TENANT FOR NOTICES (Section 16.01): San Diego office: 11545 W
Bernardo Ct # 301, San Diego, CA 92127-1632 Phone (858) 312-8000.

 

(F) PERMITTED USES (Section 7.01): General office including business
administration, sales, training and marketing of anti-aging related products.

 

(G) TENANT’S TRADE NAME (Exhibit “E” - Sign Criteria): Life Vantage

 

(H) PROJECT (Section 2.01): Sandy Park Office Complex consisting of one building
situated at 9815 South Monroe Street in Sandy City, County of Salt Lake, State
of Utah. The gross rentable square feet for the building is 123,342 square feet.

 

(I) PREMISES (Section 2.01): That portion of the building at the approximate
location outlined on Exhibit “A” known as Suite 100, consisting of approximately
20,805 square feet of gross rentable area. Approximately 12.671% of such area is
Tenant’s proportionate share of common area hallways, restrooms, etc. in the
building.

 

(J) DELIVERY OF POSSESSION (Section 5.03): Preliminary Term (Section 4.03)
begins on the latter of (a) January 1, 2012, (b) ninety (90) days from execution
of the Lease, or (c) ninety (90) days from mutual agreement of Tenant layout and
finish requirements.

 

(K) LEASE TERM, COMMENCEMENT AND EXPIRATION DATE (Sections 4.01 & 4.02): The
Lease Term shall commence on the earlier of (a) Delivery of Possession or
(b) opening of Tenant for business at the Leased Premises, and shall be for a
period of sixty-six (66) full months.

Tenant, and its contactors, subcontractors, agents, etc., shall be permitted to
enter the Premises at any time prior to the Lease Commencement Date for the
purpose of installing furniture, fixtures and equipment, provided that such
early access by Tenant shall not interfere with the construction of the
Landlord’s Work.

 

(L)

BASE MONTHLY RENT (Section 3.01): Twenty-Nine Thousand Six Hundred Sixty-Seven
and 75/100 Dollars ($35,748.25). Notwithstanding the foregoing, Base Monthly
Rent shall commence on the first day of the seventh (7th) calendar month of the
Lease Term (“Rental Commencement Date”).

 

(M) ESCALATIONS IN BASE MONTHLY RENT (Section 3.02):

$36,463.22 monthly, commencing on the first day of the nineteenth (19th) month;

$37,192.48 monthly, commencing on the first day of the thirty-first
(31st) month;

$37,936.33 monthly, commencing on the first day of the forty-third (43rd) month;

$39,695.06 monthly, commencing on the first day of the fifty-fifth (55th) month.

 

(N)

LANDLORD’S SHARE OF OPERATING EXPENSES (Section 3.03): Landlord shall pay all
Operating Expenses for the first (1st) twelve (12) months of the Lease Term and
an amount equal to the Operating Expenses for the calendar year 2012 (the “Base
Year” thereafter).

 

3



--------------------------------------------------------------------------------

(O) TENANT’S PRO RATA SHARE OF OPERATING EXPENSES (Section 3.03): 13.4528%
percent of all Operating Expenses as defined in Section 3.03 in excess of
Landlord’s Share of Operating Expenses.

 

(P) RESPONSIBILITY FOR UTILITIES AND SERVICES: Subject to the provisions of
Section 3.03, this Lease provides that the utilities and services shall be paid
by the party shown below:

 

Heat:    Landlord      Real Property Taxes:    Landlord Water:    Landlord     
Personal Property Taxes:    Tenant Telephone:    Tenant      Janitorial:   
Tenant Electricity:    Landlord      Building Casualty Insurance:    Landlord
Common Area Maintenance:    Landlord      Personal Property Insurance:    Tenant
Liability Insurance-Premises:    Tenant      Liability Ins.-Common Area:   
Landlord

Landlord shall arrange for utility services for Premises except that telephone
services shall be contracted for directly by Tenant. Landlord may separately
sub-meter or monitor utilities to the extent Landlord may determine.

 

(Q) EXCESS HOUR UTILITY CHARGES AND HOURS OF OPERATION (Section 12.03): Standard
operating hours for the Building shall be 7:00 a.m. to 6:30 p.m. Monday through
Friday and 8:00 a.m. to 12:00 Noon on Saturday, excluding holidays. To the
extent Tenant operates during any time in excess of those specified above,
Tenant shall pay an extra hourly utility charge of $0.25 per hour per 1,000
square feet for lighting and electricity and $5.00 per hour per 1,000 square
feet for mechanical/HVAC system for each full or partial hour during which
Tenant operates.

 

(R) LANDLORD’S WORK (Exhibit “C”): Landlord shall provide a turnkey Tenant
Improvement, subject to a mutually approved space plan. Finishes and materials
shall be mutually agreed to and shall be based on a building common standard. If
Tenant requests any special finish, material or improvement beyond the building
common standard, Tenant will pay the incremental cost in excess of the building
common standard in accordance with Exhibit “C”.

 

(S)

COVERED PARKING (Section 2.01): Tenant shall be entitled to the use of five
(5) covered parking spaces per one thousand (1,000) square feet leased useable
area. Within this parking allowance, Tenant may occupy twelve (12) reserved
parking stalls split between the first (1st) and second (2nd) floor at no
additional cost. Said spaces shall be at locations to be designated by Landlord.

 

(T) PREPAID RENT: Twenty Nine Thousand Six Hundred Sixty-Seven and 57/100
Dollars ($35,748.25) paid upon execution of this Lease to be applied to the
first installment of Base Monthly Rent due hereunder.

 

(U) SECURITY DEPOSIT (Section 26.01): Sixty Thousand Dollars and 00/100 Dollars
($60,000.00).

 

(V) Intentionally Omitted.

 

(W) Intentionally Omitted.

 

(X)

RIGHT OF FIRST OFFER: Landlord hereby grants to Tenant a right to lease the
Qualified Space (as defined below) on and subject to the terms and conditions
set forth in this Section. As used herein, “Qualified Space” means any vacant
space located adjacent to the Premises on the first (1st) floor of the building
that becomes available during the term of the Lease, including without
limitation, any extensions or renewals thereof. Provided that Tenant is not in
default of the Lease, Landlord shall offer to lease the Qualified Space to
Tenant on terms and conditions that are acceptable to Landlord (“Offer
Proposal”). Tenant shall either accept or reject the Offer Proposal in writing
to Landlord within ten (10) days of receipt of the Offer Proposal (or be deemed
to reject the Offer Proposal). If Tenant does not accept such Offer Proposal, or
is deemed to reject the Offer Proposal, Landlord is permitted for a period of
one (1) year following the date of such rejection (or deemed rejection) to enter
into a third party lease (“Third Party Lease”) for such Qualified Space on terms
not less favorable than those contained in the offer Proposal. In such

 

4



--------------------------------------------------------------------------------

  event, Tenant will be deemed to have waived its right to enter into a lease
for the Qualified Space. The rights set forth in this Section are personal to
the party executing this Lease and are not assignable or transferable. Upon a
permitted assignment or subletting of this Lease the rights under this Section
shall expire and be of no further force and effect. Tenant’s rights hereunder
are conditioned upon and subject to Tenant’s not being in default beyond an
applicable cure period during the time the Tenant accepts such Offer Proposal.
Additionally, the Tenant has been notified that the existing lease of the
adjacent Suite 103 (which contains approximately 3,013 square feet of leasable
area) expires on November 28, 2015. Accordingly, Landlord has agreed not to
renew or extend that lease past its current expiration should Tenant give
written notice to Landlord of its intent to Lease said space on or before
April 1, 2015 and thereafter enter into a binding amendment to lease said space
at the same rental rate and terms as in effect in this Lease at the time Tenant
takes possession of Suite 103.

 

(Y) OPTION TO RENEW (Section 28.01): Provided Tenant is not, and has not been,
in default under any of the terms and conditions contained herein, Tenant shall
have one (1) additional consecutive five (5) year option to renew and extend the
Lease Term as provided herein. The Option shall only be exercised by the Tenant
delivering written notice thereof to the Landlord not less than six (6) months
prior to the expiration of the original term. Base Monthly Rent for the Option
period shall be at the then fair market rate.

 

(Z) SIGNAGE (Exhibit “E”): Tenant shall have the right to non-exclusive building
crown signage on the south face of the building. Further, Tenant shall have the
right to suite and monument signage. Building crown signage will be at Tenant’s
sole cost and expense. Suite and monument signage will be provided by Landlord
as part of the Landlord’s Work. All signage will be in accordance with building
standards under Exhibit “E”.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

SECTION 1.02 SIGNIFICANCE OF A BASIC LEASE PROVISION. The foregoing provisions
of Section 1.01 summarize for convenience only certain fundamental terms of the
Lease delineated more fully in the Articles and Sections referenced therein. In
the event of a conflict between the provisions of Section 1.01 and the balance
of the Lease, the latter shall control.

SECTION 1.03 ENUMERATION OF EXHIBITS. The exhibits enumerated in this Section
and attached to this Lease are incorporated in the Lease by this reference and
are to be construed as a part of the Lease.

 

EXHIBIT “A”   -   SITE PLAN EXHIBIT “A-1   -   LEASE PLAN EXHIBIT “B”   -  
LEGAL DESCRIPTION(S) EXHIBIT “C”   -   LANDLORD’S WORK EXHIBIT “D”   -  
TENANT’S WORK EXHIBIT “E”   -   SIGN CRITERIA

ARTICLE II. GRANT AND PREMISES

SECTION 2.01 PREMISES. In consideration for the rent to be paid and covenants to
be performed by Tenant, Landlord hereby leases to Tenant, and Tenant leases from
Landlord for the Term and upon the terms and conditions herein set forth
premises described in Section 1.01(I) (hereinafter referred to as the “Premises”
or “Leased Premises”), located in an office building development referred to in
Section 1.01(H) (hereinafter referred to as the “Building”). The legal
description for the property on which the Building is located is attached hereto
as Exhibit “B”. Gross rentable area measurements herein specified are from the
exterior of the perimeter walls of the building to the center of the interior
walls. In addition, the percentage set forth in Section 1.01(I) is the portion
of the gross rentable area attributable to Tenant’s proportionate share of
common hallways, restrooms, etc. in the building.

The exterior walls and roof of the Premises and the areas beneath said Premises
are not demised hereunder and the use thereof together with the right to
install, maintain, use, repair, and replace pipes, ducts, conduits, and wires
leading through the Premises in locations which will not materially interfere
with Tenant’s use thereof and serving other parts of the building or buildings
are hereby reserved to Landlord. Landlord reserves (a) such access rights
through the Premises as may be reasonably necessary to enable access by Landlord
to the balance of the building and reserved areas and elements as set forth
above; and (b) the right to install or maintain meters on the Premises to
monitor use of utilities. In exercising such rights, Landlord will use
reasonable efforts so as to not commit waste upon the Premises and as far as
practicable to minimize annoyance, interference or damage to Tenant when making
modifications, additions or repairs.

Subject to the provisions of Article VIII and Section 27.11, Tenant and its
customers, agents and invitees have the right to the non-exclusive use, in
common with others of such unreserved automobile parking spaces, driveways,
footways, and other facilities designated for common use within the Building,
except that with respect to non-exclusive areas, Tenant shall cause its
employees to park their cars only in areas specifically designated from time to
time by Landlord for that purpose and shall actively police employees to keep
them from parking in “visitor” or other restricted parking areas. Tenant shall
be entitled to the use of covered parking spaces in accordance with the
provisions of Section 1.01(S).

ARTICLE III. RENT

SECTION 3.01 BASE MONTHLY RENT. Tenant agrees to pay to Landlord the Base
Monthly Rent set forth in Section 1.01(L) at such place as Landlord may
designate, without prior demand therefor, without offset or deduction and in
advance on or before the first day of each calendar month during the Rental
Term, commencing on the Rental Commencement Date. In the event the Rental
Commencement Date occurs on a day other than the first day of a calendar month,
then the Base Monthly Rent to be paid on the Rental Commencement Date shall
include both the Base Monthly Rent for the first full calendar month occurring
after the Rental Commencement Date, plus the Base Monthly Rent for the initial
fractional calendar month prorated on a per-diem basis (based upon a thirty
(30) day month).

SECTION 3.02 ESCALATION. As set forth in Section 1.01(M).

 

6



--------------------------------------------------------------------------------

SECTION 3.03 TENANT’S SHARE OF OPERATING EXPENSES. (a) Tenant shall pay as
additional rent the amount by which Tenant’s Pro-rata Share of Operating
Expenses as set forth in Section 1.01(O) exceeds Landlord’s Share of Operating
Expenses set forth in Section 1.01(N) (hereinafter “Tenant’s Share”).

(b) Landlord shall bill Tenant for Tenant’s Share, if any, at the end of the
second Lease Year of the Rental Term. Beginning with the third Lease Year and
continuing thereafter, Landlord shall reasonably estimate Tenant’s Share of
Operating Expenses for the next twelve (12) months and one-twelfth (1/12th) of
the estimated Tenant’s Share shall be added to the Base Monthly Rent as
determined in Sections 3.01 and 3.02 for the next full twelve (12) calendar
months of the Rental Term and shall be paid as set forth in Section 3.05.

(c) To the extent that Tenant’s Share of Operating Expenses is less or greater
than the estimated amount paid by Tenant during Lease Year, Tenant shall be
entitled to a reimbursement or shall pay the deficiency as the case may be.
Landlord shall determine the actual Operating Expenses within forty-five
(45) days after the end of the Lease Year and shall deliver a computation of
such Operating Expenses in reasonable detail to Tenant together with an invoice
for Tenant’s share or notice of credit for reimbursement thereof. Tenant agrees
to pay the amount of said invoice within ten (10) days after invoice therefor.

(d) “Operating Expenses” shall mean all reasonable actual costs and expense
incurred by Landlord in connection with the ownership, operation, management and
maintenance of the Building and Property and related improvements located
thereon (the “Improvements”, including, but not limited to, all reasonable
expenses incurred by Landlord as a result of Landlord’s compliance with any and
all of its obligations under this Lease (or under similar leases with other
tenants). In explanation of the foregoing, and not in limitation thereof,
Operating Expenses shall include: utilities, repair and maintenance of the
Leased Premises, including HVAC, electrical, plumbing, sprinkler and other
building system maintenance, (excluding roof and structural repair), all real
and personal property taxes and assessments (whether general or special, known
or unknown, foreseen or unforeseen) and any tax or assessment levied or charged
in lieu thereof, whether assessed against Landlord and/or Tenant and whether
collected from Landlord and/or Tenant; snow removal, trash removal, common area
utilities, cost of equipment or devices used to conserve or monitor energy
consumption, supplies, insurance, license, permit and inspection fees, building
management fees, cost of services of independent contractors, cost of services
of independent contractors, cost of compensation (including employment taxes and
fringe benefits) of all persons who perform regular and recurring duties
connected with day-to-day operation, maintenance, repair, and replacement of the
Building, its equipment and the adjacent common areas (including, but not
limited to janitorial, gardening, landscaping, security, parking, elevator,
painting, plumbing, electrical, mechanical, carpentry, window washing,
performing services not uniformly available to or performed for substantially
all Building tenants; and rental expense or a reasonable allowance for
depreciation of personal property used in the maintenance, operation and repair
of the Building. For purposes hereof, building management fees shall be 4% of
the Base Monthly Rentals due and payable.

(e) The foregoing notwithstanding, Operating Expenses shall not include:

 

  1. Costs borne directly by Tenant such as janitorial, liability insurance of
Tenant and personal casualty insurance;

 

  2. Cost of decorating, redecorating, or special cleaning or other services not
provided on a regular basis to tenants on the Building, unless such decorations
or special cleaning are typical and customary of first class office buildings in
the market;

 

  3. Wages, salaries, fees, and fringe benefits paid to administrative or
executive personnel or officers or partners of Landlord unless employed to
perform ordinary and reasonable services at competitive rates as Independent
contractors;

 

7



--------------------------------------------------------------------------------

  4. Any charge for depreciation of Building or Building equipment (except
improvements made to effect savings as provided above) and any interest or other
financing charge; and except that new or replacement of maintenance equipment,
if any, purchased may be depreciated over its useful life and such depreciation
charged as an Operating Expense;

 

  5. Any charge for Landlord’s net income taxes, excess profit taxes, or similar
taxes on Landlord’s business excluding any rent tax or any tax measured by
Landlord’s gross receipts from the Building, which shall be deemed an Operating
Expense;

 

  6. All costs relating to activities for the solicitation and execution of
leases of space in the building, including, but not limited to, commissions,
tenant improvements, legal fees and marketing expenses;

 

  7. All costs for which Tenant or any other tenant in the Building directly
reimburses Landlord;

 

  8. The cost of any repair made by Landlord because of the total or partial
destruction of the Building or the condemnation of a portion of the Building;

 

  9. The cost of any items for which Landlord is reimbursed by insurance or
otherwise compensated by parties other than tenants of the Building;

 

  10. The cost of any additions or capital improvements to the building
subsequent to the date of original construction except as to effect labor
savings as provided above;

 

  11. Any Operating Expense representing an amount paid to a related
corporation, entity, or person which is in excess of the amount, which would be
paid on a competitive basis for similar services done by unrelated parties of
equal qualification;

 

  12. The cost of alterations of space in the Building leased to other tenants;

 

  13. The cost of overtime or other expense to Landlord in curing its defaults
or performing work expressly provided in this Lease to be borne at Landlord’s
expense;

 

  14. Inheritance taxes;

 

  15. Gift taxes;

 

  16. Transfer taxes;

 

  17. Special assessments levied against other than Real Estate Assessments
payable hereunder, while includable in Operating Expenses, shall be chargeable
in installments if the Landlord is permitted to do so. Furthermore, Tenant may
upon ten (10) days’ notice to Landlord inspect or audit Landlord’s business
records of Operating Expenses and if Tenant shall discover that Landlord has
made an error of more than five percent (5%) resulting in an overcharge to
Tenant, then Landlord shall reimburse to Tenant, Tenant’s costs reasonably
incurred for said audit; and

 

  18. Structural or foundation repairs required to maintain the structural
integrity of the Building, but not normal exterior maintenance such as painting,
drivit replacement or repair etc.

 

8



--------------------------------------------------------------------------------

***(F) To calculate Operating Expenses attributable to the second and third
floors of the Project pursuant to Section 1.01(N), Landlord shall deduct from
the total Operating Expenses set forth in Section 3.03(d) the following items:

 

  1. Property Taxes, Insurance and maintenance and other charges (including the
building management fee) directly attributable to restaurant building and its
tenant(s), but excluding land and exterior common areas.

 

  2. 19.9724% of exterior common area charges.

 

  3. 14.2826% of covered parking area maintenance costs, roof and foundation
repair, property taxes, and casualty insurance.

 

  4. Any other costs directly related to the first level lease areas including
but not limited to building management fee, HVAC maintenance contracts on first
level HVAC units etc.

SECTION 3.04 TAXES.

(a) Landlord shall pay all real property taxes and assessments (all of which are
hereinafter collectively referred to as “Taxes”) which are levied against or
which apply with respect to the Premises.

(b) Tenant shall prior to delinquency pay all taxes, assessments, charges, and
fees which during the Rental Term hereof may be imposed, assessed, or levied by
any governmental or public authority against or upon Tenant’s use of the
Premises or any inventory, personal property, fixtures or equipment kept or
installed, or permitted to be located therein by Tenant.

SECTION 3.05 PAYMENTS. All payments of Base Monthly Rent, additional rent and
other payments to be made to Landlord shall be made on a timely basis and shall
be payable to Landlord or as Landlord may otherwise designate. All such payments
shall be mailed or delivered to Landlord’s principal office set forth in
Section 1.01(C), or at such other place as Landlord may designate from time to
time in writing. If mailed, all payments shall be mailed in sufficient time and
with adequate postage thereon to be received in Landlord’s account by no later
than the due date for such payment. If Tenant shall fail to pay any Base Monthly
Rent or any additional rent or any other amounts or charges when due, Tenant
shall pay interest from the due date of such past due amounts to the date of
payment, both before and after judgment at a rate equal to the greater of twelve
(12%) percent per annum or two (2%) percent over the “prime” or “base” rate
charged by Zions First National Bank of Utah at the due date of such payment;
provided however, that in any case the maximum amount or rate of interest to be
charged shall not exceed the maximum non-usurious rate in accordance with
applicable law.

ARTICLE IV. LEASE TERM, COMMENCEMENT DATE & PRELIMINARY TERM

SECTION 4.01 LEASE TERM. The initial term of this Lease shall be for the period
defined as the Lease Term in Section 1.01(K), plus the partial calendar month,
if any, occurring after the Lease Commencement Date (as hereinafter defined) if
the Lease Commencement Date occurs other than on the first day of a calendar
month. “Lease Year” shall include twelve (12) calendar months, except that first
Lease Year will also include any partial calendar month beginning on the Lease
Commencement Date.

SECTION 4.02 LEASE COMMENCEMENT DATE. The Lease Term of this Lease and Tenant’s
obligation to pay rent hereunder shall commence as set forth in Section 1.01(K)
(the “Lease Commencement Date”). Within five (5) days after Landlord’s request
to do so, Landlord and Tenant shall execute a written affidavit, in recordable
form, expressing the Lease Commencement Date, the Rental Commencement Date and
the termination date, which affidavit shall be deemed to be part of this Lease.

SECTION 4.03 PRELIMINARY TERM. The period between the date Tenant enters upon
the Premises and the commencement of the Lease Term will be designated as the
“Preliminary Term” during which no Base Monthly Rent shall accrue; however,
other covenants and obligations of Tenant shall be in full force and effect.
Delivery of possession of the Premises to Tenant as provided in Section 5.03
shall be considered “entry” by Tenant and commencement of “Preliminary Term”.

 

9



--------------------------------------------------------------------------------

ARTICLE V. CONSTRUCTION OF PREMISES

SECTION 5.01 CONSTRUCTION BY LANDLORD. Landlord shall construct or cause to be
constructed the Building and Premises substantially in accordance with Outline
Specifications set forth in Exhibit “C” attached hereto. Landlord’s construction
obligation shall include Tenant Improvements pursuant to mutually agreed space
layout plans and specifications subject to the provisions of Article VI of this
Lease. After consultation with Tenant, Landlord’s architect shall furnish the
plans and specifications for the Leased Premises, but the cost thereof shall be
charged toward Landlord Contribution. It is understood and agreed by Tenant that
no minor changes from any plans or from said Outline Specifications which may be
necessary during construction of the Premises or the Building shall affect or
change this Lease or invalidate same.

SECTION 5.02 CHANGES AND ADDITIONS BY LANDLORD. Landlord hereby reserves the
right at any time, and from time to time, to make alterations or additions to,
and to build additional stories on the Building in which the Premises are
contained and to build adjoining the same and to modify the existing parking or
other common areas to accommodate additional buildings. Landlord also reserves
the right to construct other buildings or improvements in the Building area from
time to time, on condition that if the Building area is expanded so as to
include any additional buildings, Landlord agrees to create or maintain a
parking ratio adequate to meet local laws and ordinances, including the right to
add land to the Building or to erect parking structures thereon. Notwithstanding
the foregoing, Tenant’s parking will not be materially changed without Tenant’s
prior written consent.

SECTION 5.03 DELIVERY OF POSSESSION. Except as hereinafter provided, Landlord
agrees to use good faith efforts to deliver the Premises to Tenant in the
condition called for in Exhibit “C” on or before the date set forth in
Section 1.01(J). The Premises shall be deemed as ready for delivery when
Landlord shall have substantially completed construction of the portion of the
said Premises to be occupied exclusively by Tenant, in accordance with
Landlord’s obligations set forth in Exhibit “C”. Landlord shall, from time to
time during the course of construction, provide information to Tenant concerning
the progress of construction of said Premises, and will give written notice to
Tenant when said Premises are in fact ready for Tenant’s occupancy.
Notwithstanding the foregoing, Landlord shall have the right to extend the date
for delivery of possession of the Premises for a period of one (1) month by
notice in writing given to Tenant any time prior to said delivery date. If any
disputes shall arise as to the Premises being ready for delivery of possession,
a certificate furnished by Landlord’s architect in charge so certifying shall be
conclusive and binding of that fact and date upon the parties. It is agreed that
by occupying the Premises as a tenant, Tenant formally accepts the same and
acknowledges that the Premises are in the condition called for hereunder, except
for items specifically excepted in writing at date of occupancy as “incomplete”.

ARTICLE VI. TENANT’S WORK

SECTION 6.01. TENANT’S INITIAL IMPROVEMENTS. (a) Landlord shall provide Tenant’s
Tenant Improvements as defined in Section H of Exhibit “D”. Landlord shall
provide at no charge, all space planning, architectural and mechanical drawings
required to construct Tenant Improvements including construction drawings
stamped by a licensed architect and submitted for approvals and permits. Tenant
agrees to cooperate and provide a representative to direct space planning
efforts at such times as are requested by Landlord and shall give approvals or
rejections of Tenant Improvement plans and specifications within five (5) days
after submission by Landlord’s architect. If Tenant fails to timely act as set
forth in Article VI, then the time for delivery of possession shall be postponed
appropriately.

(b) Tenant agrees to pay for all costs of Tenant Improvements and any other
items installed by Tenant on the Premises to the extent such costs exceed the
amount of Landlord’s Contribution set forth in Section 6.02 and 1.01(R). Prior
to commencing construction of Tenant Improvements, Landlord shall obtain
competitive bids from contractors mutually agreed upon between Landlord and
Tenant. Tenant shall be entitled to review such bids and mutually agree with
Landlord as to the cost thereof. If the estimated cost exceeds Landlord’s
Contribution, then Tenant shall deposit with Landlord the amount of such excess
prior to Commencement of construction.

 

10



--------------------------------------------------------------------------------

SECTION 6.02. Intentionally Omitted.

ARTICLE VII. USE

SECTION 7.01 USE OF PREMISES. Tenant shall use and occupy the Premises solely
for the purpose of conducting the business indicated in Section 1.01(F). Tenant
shall promptly comply with all present or future laws, ordinances, lawful orders
and regulations affecting the Premises and the cleanliness, safety, occupancy
and use of same. Tenant shall not make any use of the Premises which will cause
cancellation or an increase in the cost of any insurance policy covering the
same. Tenant shall not keep or use on the Premises any article, item, or thing
which is prohibited by the standard form of fire insurance policy. Tenant shall
not commit any waste upon the Premises and shall not conduct or allow any
business, activity, or thing on the Premises which is an annoyance or causes
damage to Landlord, to other subtenants, occupants, or users of the
improvements, or to occupants of the vicinity.

SECTION 7.02 HAZARDOUS SUBSTANCES.

(a) Landlord shall be responsible for removal of any Hazardous Substances that
existed at the Project prior to construction or any that Landlord has or does
install at the Premises or Building. After reasonable inquiry, Landlord is not
aware of any existing Hazardous Substances within the Project areas.

(b) Tenant shall not use, produce, store, release, dispose or handle in or about
the Leased Premises or transfer to or from the Leased Premises (or permit any
other party to do such acts) any Hazardous Substance except in compliance with
all applicable Environmental Laws. Tenant shall not construct or use any
improvements, fixtures or equipment or engage in any act on or about the Leased
Premises that would require the procurement of any license or permit pursuant to
any Environmental Law. Tenant shall immediately notify Landlord of (i) the
existence of any Hazardous Substance on or about the Leased Premises that may be
in violation of any Environmental Law (regardless of whether Tenant is
responsible for the existence of such Hazardous Substance), (ii) any proceeding
or investigation by any governmental authority regarding the presence of any
Hazardous Substance on the Leased Premises or the migration thereof to or from
any other property, (iii) all claims made or threatened by any third party
against Tenant relating to any loss or injury resulting from any Hazardous
Substance, or (iv) Tenant’s notification of the National Response Center of any
release of a reportable quantity of a Hazardous Substance in or about the Leased
Premises. “Environmental Laws” shall mean any federal, state or local statute,
ordinance, rule, regulation or guideline pertaining to health, industrial
hygiene, or the environment, including without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act;
“Hazardous Substance” shall mean all substances, materials and wastes that are
or become regulated, or classified as hazardous or toxic, under any
Environmental Law. If it is determined that any Hazardous Substance exists on
the Leased Premises resulting from any act of Tenant or its employees, agents,
contractors, licensees, subtenants or customers, then Tenant shall immediately
take necessary action to cause the removal of said substance and shall remove
such within ten (10) days after discovery. Notwithstanding the above, if the
Hazardous Substance is of a nature that cannot be reasonably removed within ten
(10) days Tenant shall not be in default if Tenant has commenced to cause such
removal and proceeds diligently thereafter to complete removal, except that in
all cases, any Hazardous Substance must be removed within sixty (60) days after
discovery thereof. Furthermore, notwithstanding the above, if in the good faith
judgment of Landlord, the existence of such Hazardous Substance creates an
emergency or is of a nature which may result in immediate physical danger to
persons at the Property, Landlord may enter upon the Leased Premises and remove
such Hazardous Substances and charge the cost thereof to Tenant as Additional
Rent.

(c) The party herein responsible for removal of Hazardous Substances shall upon
learning of such condition proceed within five (5) days thereafter to commence
removal of such Hazardous Substance and shall diligently continue to effect such
removal until completion. Removal shall be accomplished in accordance with any
applicable safety standards.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII. OPERATION AND MAINTENANCE OF COMMON AREAS.

SECTION 8.01 CONSTRUCTION AND CONTROL OF COMMON AREAS. All automobile parking
areas, driveways, entrances and exits thereto, and other facilities furnished by
Landlord in or near the buildings or Building, including if any, employee
parking areas, truck ways, loading docks, mail rooms or mail pickup areas,
pedestrian sidewalks and hallways, landscaped areas, retaining walls, stairways,
restrooms and other areas and improvements provided by Landlord for the general
use in common tenants, their officers, agents, employees and customers, shall at
all times be subject to the exclusive control and management of Landlord which
shall have the right from time to time to establish, modify and enforce
reasonable Rules and Regulations with respect to all facilities and areas
mentioned in this Section. Landlord shall have the right to construct, maintain
and operate lighting and drainage facilities on or in all said areas and
improvements; to police the same, from time to time to change the area, level,
location and arrangement of parking areas and other facilities hereinabove
referred to; to restrict parking by tenants, their officers, agents and
employees to employee parking areas; to close temporarily all or any portion of
said areas or facilities to such extent as may, in the opinion of counsel, be
legally sufficient to prevent a dedication thereof or the accrual of any rights
to any person or the public therein; to assign “reserved” parking spaces for
exclusive use of certain tenants or for customer parking, to discourage
non-employee and non-customer parking; and to do and perform such other acts in
and to said areas and improvements as, in the exercise of good business
judgment, the Landlord shall determine to be advisable with a view toward
maintaining of appropriate convenience uses, amenities, and for permitted uses
by tenants, their officers, agents, employees and customers. Landlord will
operate and maintain the common facilities referred to above in such a manner as
it, in its sole discretion, shall determine from time to time. Without limiting
the scope of such discretion, Landlord shall have the full right and authority
to employ all personnel and to make all Rules and Regulations pertaining to and
necessary for the proper operation, security and maintenance of the common areas
and facilities. Building and/or project signs, traffic control signs and other
signs determined by Landlord to be in best interest of the Building, will be
considered part of common area and common facilities.

SECTION 8.02. LICENSE. All common areas and facilities not within the Premises,
which Tenant may be permitted to use and occupy, are to be used and occupied
under a revocable license, and if the amount of such areas be diminished,
Landlord shall not be subject to any liabilities nor shall Tenant be entitled to
any compensation or diminution or abatement of rent, nor shall such diminution
of such areas be deemed constructive or actual eviction, so long as such
revocations or diminutions are deemed by Landlord to serve the best interests of
the Building.

SECTION 8.03. AUDIT. Tenant shall have the right, not more frequently than once
every two (2) calendar years, to audit (the “CAM Audit”) all of Landlord’s or
Landlord’s agent’s records pertaining to Common Area Charges for the prior two
(2) Lease Years. Tenant shall not be permitted to utilize a so-called
“contingent fee” CAM auditor. Accordingly, any representative of Tenant
conducting, assisting, or having any involvement with the CAM Audit shall not be
permitted to have a financial stake in the outcome of the CAM audit and Landlord
shall be entitled to receive credible evidence of the same and Landlord may
refuse to allow such CAM audit in the absence of such evidence. Additionally,
any representative of Tenant conducting a CAM audit shall first sign a
confidentiality agreement that provides that it will not disclose the audit, its
conclusions or any information obtained in the course of conducting the audit to
anyone other than Tenant and Landlord.

Landlord shall retain its records regarding Common Area Charges for a period of
at least two (2) years following the final billing for each calendar year during
the Term. At any time during such two (2) year period, upon thirty (30) days’
advance written notice to Landlord, Tenant may conduct a CAM Audit. The CAM
Audit shall commence on a date of which Tenant has notified Landlord not less
than thirty (30) days in advance. Tenant shall in all cases share with Landlord
the conclusions of the CAM Audit and/or any CAM Audit report. If the CAM Audit
discloses an overbilling, Landlord may, by written notice to Tenant within
forty-five (45) days of Landlord’s receipt of a copy of the CAM Audit, object to
the conclusions or process of the CAM Audit, stating its conclusions as to
whether or not there was any overbilling (and if so, the amount thereof). If
Tenant disputes Landlord’s conclusions, Tenant shall notify Landlord and the
parties shall use good faith efforts to resolve the dispute. If Landlord agrees
with the CAM Audit, Landlord

 

12



--------------------------------------------------------------------------------

shall pay to Tenant the amount of the overbilling within forty-five (45) days of
Landlord’s receipt of a copy of the CAM Audit. If the CAM Audit discloses an
underbilling, Tenant shall pay to Landlord the amount of the underbilling within
forty-five (45) days of Tenant’s receipt of a copy of the CAM Audit or its
conclusions.

ARTICLE IX. ALTERATIONS, SIGNS, LOCKS & KEYS

SECTION 9.01 ALTERATIONS. Tenant shall not make or suffer to be made any
alterations or additions to the Premises or any part thereof without the prior
written consent of Landlord. Any additions to, or alterations of the Premises
except movable furniture, equipment and trade fixtures shall become a part of
the realty and belong to Landlord upon the termination of Tenant’s lease or
renewal term or other termination or surrender of the Premises to Landlord.

SECTION 9.02 SIGNS. Tenant shall not place or suffer to be placed or maintained
on any exterior door, wall or window of the Premises, or elsewhere in the
Building, any sign, awning, marquee, decoration, lettering, attachment, canopy,
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window or
door of the Premises without first obtaining Landlord’s written approval. Tenant
shall maintain any such sign, awning, canopy, decoration, lettering, advertising
matter or other things as may be approved in good condition and repair at all
times. Landlord may, at Tenant’s cost, and without liability to Tenant, enter
the Premises and remove any item erected in violation of the Section 9.02.
Landlord has established rules and regulations governing the size, type and
design of all signs, decorations, etc., which are specifically set forth in
Exhibit “E” attached hereto and by this reference incorporated herein.

SECTION 9.03 LOCKS AND KEYS. Landlord shall install a card key system for access
to the Building and covered parking area and shall issue appropriate card keys
to Tenant and Tenant’s authorized employees. Landlord shall initially provide
keys for entry doors to the Premises. From time to time, Tenant may change locks
or install other locks on doors, but if Tenant does, Tenant must provide
Landlord with duplicate keys within twenty four hours after said change or
installation. Tenant upon termination of this Lease shall deliver to Landlord
all the keys to the Building and Premises including any interior offices, toilet
rooms, combinations to built-in safes, etc. which shall have been furnished to
or by the Tenant or are in the possession of the Tenant.

ARTICLE X. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

SECTION 10.01 LANDLORD’S OBLIGATION FOR MAINTENANCE. Landlord shall maintain and
repair: (1) the areas outside the Premises including hallways, public restrooms,
if any, general landscaping, parking areas, driveways and walkways; (2) the
Building roof, and foundation; and (3) all plumbing, electrical, heating, and
air conditioning systems. However, if the need for such repairs or maintenance
results from any careless, wrongful or negligent act or omission of Tenant,
Tenant shall pay the entire cost of any such repair or maintenance including a
reasonable charge to cover Landlord’s supervisory overhead. Landlord shall not
be obligated to repair any damage or defect until receipt of written notice from
Tenant of the need of such repair and Landlord shall have a reasonable time
after receipt of such notice in which to make such repairs. Tenant shall give
immediate notice to Landlord in case of fire or accidents in the Premises or in
the building of which the Premises are a part or of defects therein or in any
fixtures or equipment provided by Landlord. Costs of Landlord-provided
maintenance for Item 2 herein shall be included as Operating Expenses as defined
in Section 3.03(d) and (e) herein.

SECTION 10.02 TENANT’S OBLIGATION FOR MAINTENANCE.

(a) Tenant shall provide its own janitorial service and keep and maintain the
Premises including the interior wall surfaces and windows, floors, floor
coverings and ceilings in a clean, sanitary and safe condition in accordance
with the laws of the State and in accordance with all directions, rules and
regulations of the health officer, fire marshal, building inspector, or other
proper officials of the governmental agencies having jurisdiction, at the sole
cost and expense of Tenant, and Tenant shall comply with all requirements of
law, ordinance and otherwise, affecting said Premises.

 

13



--------------------------------------------------------------------------------

(b) Tenant shall pay, when due, all claims for labor or material furnished, for
work under Sections 9.01, 9.02 and 10.02 hereof, to or for Tenant at or for use
in the Premises, and shall bond such work if reasonably required by Landlord to
prevent assertion of claims against Landlord.

(c) Tenant agrees to be responsible for all furnishings, fixtures and equipment
located upon the Premises from time to time and shall replace carpeting within
the Premises if same shall be damaged by tearing, burning, or stains resulting
from spilling anything on said carpet, reasonable wear and tear accepted. Tenant
further agrees to use chairmats or floor protectors wherever it uses chairs with
wheels or casters on carpeted areas.

SECTION 10.03 SURRENDER AND RIGHTS UPON TERMINATION.

(a) This Lease and the tenancy hereby created shall cease and terminate at the
end of the Rental Term hereof, or any extension or renewal thereof, without the
necessity of any notice form either Landlord or Tenant to terminate the same,
and Tenant hereby waives notice to vacate the Premises and agrees that Landlord
shall be entitled to the benefit of all provisions of law respecting summary
recovery of possession of Premises from a Tenant holding over to the same extent
as if statutory notice has been given.

(b) Upon termination of this Lease at any time and for any reason whatsoever,
Tenant shall surrender and deliver up the Premises to Landlord in the same
condition as when the Premises were delivered to Tenant or as altered as
provided in Section 9.01, ordinary wear and tear excepted. Upon request of
Landlord, Tenant shall promptly remove all personal property from the Premises
and repair any damage caused by such removal. Obligations under this Lease
relating to events occurring or circumstances existing prior to the date of
termination shall survive the expiration or other termination of the Rental Term
of this Lease. Liabilities accruing after date of termination are defined in
Sections 13.05, 19.01 and 19.02.

ARTICLE XI. INSURANCE AND INDEMNITY

SECTION 11.01 LIABILITY INSURANCE AND INDEMNITY. Tenant shall, during all terms
hereof, keep in full force and effect a policy of public bodily injury and
property damage liability insurance with respect to the Premises, with a
combined single limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence. The policy shall name Landlord, Property Manager (i.e., Woodbury
Corporation) and any other persons, firms or corporations designated by Landlord
and Tenant as additional insureds, and shall contain a clause that the insurer
will not cancel or change the insurance without first giving the Landlord ten
(10) days prior written notice. Such insurance shall include an endorsement
permitting Landlord and Property Manager to recover damage suffered due to act
or omission of Tenant, notwithstanding being named as an additional “Insured
party” in such policies. Such insurance may be furnished by Tenant under any
blanket policy carried by it or under a separate policy therefor. The insurance
shall be with an insurance company approved by Landlord and a copy of the
paid-up policy evidencing such insurance or a certificate of insurer certifying
to the issuance of such policy shall be delivered to Landlord. If Tenant fails
to provide such insurance, Landlord may do so and charge same to Tenant.

Tenant will indemnify, defend and hold Landlord harmless from and against any
and all claims, actions, damages, liability and expense in connection with loss
of life, personal injury and/or damage to property arising from or out of any
occurrence in, upon or at the Premises or from the occupancy or use by Tenant of
the Premises or any part thereof, or occasioned wholly or in part by any act or
omission of Tenant, its agents, contractors, employees, servants, sublessees,
concessionaires or business invitees unless caused by the negligence of Landlord
and to the extent not covered by its casualty or liability insurance. In case
Landlord shall, without fault of its part, be made a party to any litigation
commenced by or against Tenant, then Tenant shall protect and hold Landlord
harmless and shall pay all costs, expenses and reasonable attorney fees incurred
or paid by either in defending itself or enforcing the covenants and agreements
of this Lease.

 

14



--------------------------------------------------------------------------------

Landlord will indemnify, defend and hold Tenant harmless from and against any
and all claims, actions, damages, liability and expense in connection with loss
of life, personal injury and/or damage to property arising from or out of any
occurrence in, upon or at the common area or from the occupancy or use by
Landlord of the common area or any part thereof, or occasioned wholly or in part
by any act or omission of Landlord, its agents, contractors, employees,
servants, sublessees, concessionaires or business invitees unless caused by the
negligence of Tenant and to the extent not covered by its casualty or liability
insurance. In case Tenant shall, without fault of its part, be made a party to
any litigation commenced by or against Landlord, then Landlord shall protect and
hold Tenant harmless and shall pay all costs, expenses and reasonable attorney
fees incurred or paid by either in defending itself or enforcing the covenants
and agreements of this Lease.

SECTION 11.02 FIRE AND CASUALTY INSURANCE.

(a) Subject to the provisions of this Section 11.02, Landlord shall secure, pay
for, and at all times during the terms hereof maintain “All Risk” casualty,
insurance providing coverage upon the building improvements in an amount equal
to the full insurable replacement value thereof (as determined by Landlord).
Said insurance shall include twelve (12) months rental income coverage as well
as such additional endorsements as may be required by Landlord’s Lender or
Landlord. All insurance required hereunder shall be written by reputable,
responsible companies licensed in the State of Utah. Tenant shall have the
right, at its request at any reasonable time, to be furnished with copies of the
insurance policies then in force pursuant to this Section, together with
evidence that the premiums therefor have been paid.

(b) Tenant agrees to maintain at its own expense such fire and casualty
insurance coverage as Tenant may desire or require in respect to Tenant’s
personal property, equipment, furniture, fixtures or inventory and Landlord
shall have no obligation in respect to such insurance or losses. All property
kept or stored on the Premises by Tenant or with Tenant’s permission shall be so
done at Tenant’s sole risk and Tenant shall indemnify Landlord against and hold
it harmless from any claims arising out of loss or damage to same.

(c) Tenant will not permit said Premises to be used for any purpose which would
render the insurance thereon void or cause cancellation thereof or increase the
insurance risk or increase the insurance premiums in effect just prior to the
commencement of this Lease. Tenant agrees to pay as additional rent the total
amount of any increase in the insurance premium of Landlord over that in effect
prior to the commencement of this lease resulting from Tenant use of the
Premises. If Tenant installs any electrical or other equipment which overloads
the lines in the Premises, Tenant shall at its own expense make whatever changes
are necessary to comply with the requirements of Landlord’s insurance.

(d) Tenant shall be responsible for all glass breakage from any cause whatsoever
and agrees to immediately replace all glass broken or damaged during the terms
hereof with glass of the same quality as that broken or damaged. Landlord may
replace, at Tenant’s expense, any broken or damaged glass if not replaced by
Tenant within five (5) days after such damage.

SECTION 11.03 WAIVER OF SUBROGATION. Each party hereto does hereby release and
discharge the other party hereto and any officer, agent, employee or
representative of such party, of and from any liability whatsoever hereafter
arising from loss, damage or injury caused by fire or other casualty for which
insurance (permitting waiver of liability and containing a waiver of
subrogation) is carried by the injured party at the time of such loss, damage or
injury to the extent of any recovery by the injured party under such insurance.

ARTICLE XII UTILITY CHARGES

SECTION 12.01 OBLIGATION OF LANDLORD. Unless otherwise agreed in writing by the
parties, during the term of this Lease the Landlord shall cause to be furnished
to the Premises during “standard operating hours” which shall be 7:00 a.m. to
6:30 p.m. Monday through Friday and 8:00 a.m. to 12:00 Noon on Saturday,
excluding holidays, the following utilities and services, the cost and expense
of which shall be included in Operating Expenses:

(a) Electricity, water, gas and sewer service.

 

15



--------------------------------------------------------------------------------

(b) Telephone connection, but not including telephone stations and equipment (it
being expressly understood and agreed that Tenant shall be responsible for the
ordering and installation of telephone lines and equipment which pertain to the
Premises).

(c) Heat and air-conditioning to such extent and to such levels as, in
Landlord’s judgment, is reasonably required for the comfortable use and
occupancy of the Premises subject however to any limitations imposed by any
government agency.

(d) Snow removal and parking lot sweeping services.

(e) Elevator service.

(f) Building systems maintenance services.

SECTION 12.02 OBLIGATIONS OF TENANT. Tenant shall arrange for and shall pay the
entire cost and expense of all telephone stations, equipment and use charges,
electric light bulbs (but not fluorescent bulbs used in fixtures originally
installed in the Premises) and all other materials and services not expressly
required to be provided and paid for pursuant to the provisions of Section 12.01
above. Tenant covenants to use good faith efforts to reasonably conserve
utilities by turning off lights and equipment when not in use and taking such
other reasonable actions in accordance with sound standards for energy
conservation. Landlord reserves the right to separately meter or otherwise
monitor any utility usage and to separately charge Tenants for its own
utilities, in which case an equitable adjustment shall be made to Base Rental
and Tenant’s share of Operating Expenses as set forth in this Lease. Additional
limitations of Tenant are as follows:

(a) Tenant will not, without the written consent of Landlord, which consent
shall not be unreasonably withheld, use any apparatus or device on the Premises
using current in excess of 208 volts which will in any way or to any extent
increase the amount of electricity or water usually furnished or supplied for
use on the Premises for the use designated in Section 7.01 above, nor connect
with electrical current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device, for the purposes of using
electric current or water.

(b) If Tenant shall require water or electric current in excess of that usually
furnished or supplied for use of the Premises, or for purposes other than those
designated in Section 7.01 above, Tenant shall first procure the written consent
of Landlord for the use thereof, which consent Landlord may refuse and/or
Landlord may cause a water meter or electric current meter to be installed in
the Leased Premises, so as to measure the amount of water and/or electric
current consumed for any such use. The cost of such meters and of installation
maintenance, and repair thereof shall be paid for by Tenant and Tenant agrees to
pay Landlord promptly upon demand by Landlord for all such water and electric
current consumed as shown by said meters, at the rates charged for such service
by the City in which the Building is located or the local public utility, as the
case may be, furnishing the same, plus any additional expense incurred in
keeping account of the water and electric current so consumed.

(c) If and where heat generating machines devices are used in the Premises which
affect the temperature otherwise maintained by the air conditioning system,
Landlord reserves the right to install additional or supplementary air
conditioning units for the Premises, and the entire cost of installing,
operating, maintaining and repairing the same shall be paid by Tenant to
Landlord promptly after demand by Landlord.

To the extent that Tenant operates hours in excess of the stated standard
business hours, Tenant may cause Landlord to provide services set forth in
Section 12.01 (a), (b), (c) and (e) above; however, Tenant shall pay extra
hourly utility charges as set forth in Section 1.01(S) and Section 12.03 herein.

SECTION 12.03. EXTRA HOURS CHARGES. To the extent Tenant operates hours other
than “normal operating hours” as set forth in Section 12.01, Tenant shall pay an
extra hourly utility charge of

 

16



--------------------------------------------------------------------------------

$0.25 per hour per 1,000 square feet for lighting and electricity and $5.00 per
hour per 1,000 square feet for mechanical/HVAC system for each full or partial
hour during which Tenant operates. Tenant shall pay such charges within ten
(10) days after invoice therefor. Costs incurred by Landlord for operating
“extra-hours” shall not be included in Operating Expenses pursuant to
Section 3.03.

SECTION 12.04. LIMITATIONS ON LANDLORDS LIABILITY. Landlord shall not be liable
for and Tenant shall not be entitled to terminate this Lease or to effectuate
any abatement or reduction of rent by reason of Landlord’s failure to provide or
furnish any of the foregoing utilities or services if such failure was
reasonably beyond the control of Landlord. In no event shall Landlord be liable
for loss or injury to persons or property, however, arising or occurring in
connection with or attributable to any failure to furnish such utilities or
services even if within the control of Landlord.

ARTICLE XIII. OFF-SET STATEMENT, ATTORNMENT AND SUBORDINATION

SECTION 13.01 OFF-SET STATEMENT. Tenant agrees within ten (10) days after
request therefor by Landlord to execute in recordable form and deliver to
Landlord a statement in writing, certifying

(a) that this Lease is in full force and effect,

(b) the date of commencement of the Rental Term of this Lease,

(c) that rent is paid currently without any off-set or defense thereto,

(d) the amount of rent, if any paid in advance, and

(e) that there are no uncured defaults by Landlord or stating those claimed by
Tenant.

SECTION 13.02 ATTORNMENT. Tenant shall, in the event any proceedings are brought
for the foreclosure of, or in the event of exercise of the power of sale under
any mortgage or deed of trust made by Landlord covering the Premises, attorn to
the purchaser upon any such foreclosure or sale and recognize such purchaser as
the Landlord under this Lease.

SECTION 13.03 SUBORDINATION. Tenant agrees that this Lease shall, at the request
of Landlord, be subordinate to any first mortgages or deeds of trust that may
hereafter be placed upon said Premises and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, replacements and
extensions thereof, provided the mortgagees or trustees named in said mortgages
or deeds of trust shall agree to recognize the Lease of Tenant in the event of
foreclosure, if Tenant is not in default.

SECTION 13.04 MORTGAGEE SUBORDINATION. Tenant hereby agrees that this Lease
shall, if at any time requested by Landlord or any lender in respect to
Landlord’s financing of the building or project in which the Premises are
located or any portion hereof, be made superior to any mortgage or deed of trust
that may have preceded such Lease.

SECTION 13.05 REMEDIES. Tenant hereby irrevocably appoints Landlord as
attorney-in-fact for the Tenant with full power and authority to execute and
deliver in the name of the Tenant any such instruments described in this Article
XIII upon failure of the Tenant to execute and deliver any of the above
instruments within fifteen (15) days after written request so to do by Landlord;
and such failure shall constitute a breach of this Lease entitling the Landlord,
at its option, to cancel this Lease and terminate the Tenant’s interest therein.

ARTICLE XIV. ASSIGNMENT

SECTION 14.01 ASSIGNMENT. Tenant shall not assign this Lease or sublet the
Premises, or any part thereof, without first obtaining the written consent of
the Landlord, which consent shall not be unreasonably withheld. The consent of
Landlord shall not relieve Tenant or Guarantors of this Lease from continuing
liability for all obligations under this Lease. Any Assignment by operation of
law or if the Tenant be a corporation, unincorporated association or
partnership, the transfer, assignment or hypothecation of any stock or interest
in such corporation, association or partnership in the aggregate in excess of
50% shall be deemed an “Assignment” within the meaning of this Section.

 

17



--------------------------------------------------------------------------------

ARTICLE XV. WASTE OR NUISANCE

SECTION 15.01 WASTE OR NUISANCE. Tenant shall not commit or suffer to be
committed any waste upon the Premises, or any nuisance or other act or thing
which may disturb the quiet enjoyment of any other tenant in the building in
which the Premises may be located, or elsewhere within the Building.

ARTICLE XVI. NOTICES

SECTION 16.01 NOTICES. Except as provided in Section 19.01, any notice required
or permitted hereunder to be given or transmitted between the parties shall be
either 1) personally delivered, or 2) mailed postage prepaid by registered mall,
return receipt requested, or mailed by express carrier addressed if to Tenant at
the address set forth in Section 1.01(E), and if to Landlord at the address set
forth in Section 1.01(C). Either party may, by notice to the other given as
prescribed in this Section 16.01, change its above address for any future
notices which are mailed under this Lease.

ARTICLE XVII. DESTRUCTION OF THE PREMISES

SECTION 17.01 DESTRUCTION.

(a) If the Premises are partially or totally destroyed by fire or other casualty
insurable under standard fire insurance policies with extended coverage
endorsement so as to become partially or totally untenantable, the same shall be
repaired or rebuilt as speedily as practical under the circumstances at the
expense of the Landlord, unless Landlord elects not to repair or rebuild as
provided in Subsection (b) of this Section 17.01. During the period required for
restoration, a just and proportionate part of Base Rent, additional rent and
other charges payable by Tenant hereunder shall be abated until the Premises are
repaired or rebuilt.

(b) If the Premises are (I) rendered totally untenantable by reason of an
occurrence described in Subsection (a), or (II) damaged or destroyed as a result
of a risk which is not insured under Landlord’s fire insurance policies, or
(III) at least twenty percent (20%) damaged or destroyed during the last year of
the Rental Term, or (IV) if the Building is damaged in whole or in part (whether
or not the Premises are damaged), to such an extent that Tenant cannot
practically use the Premises for its intended purpose, then and in any such
events Landlord may at its option terminate this Lease Agreement by notice in
writing to the Tenant within sixty (60) days after the date of such occurrence.
Unless Landlord gives such notice, this Lease Agreement will remain in full
force and effect and Landlord shall repair such damage at its expense as
expeditiously as possible under the circumstances.

(c) If Landlord should elect or be obligated pursuant to Subsection (a) above to
repair or rebuild because of any damage or destruction, Landlord’s obligation
shall be limited to the original Building any other work or improvements which
may have been originally performed or installed at Landlord’s expense. If the
cost of performing Landlord’s obligation exceeds the actual proceeds of
insurance paid or payable to Landlord on account of such casualty, Landlord may
terminate this Lease Agreement unless Tenant, within fifteen (15) days after
demand therefor, deposits with Landlord a sum of money sufficient to pay the
difference between the cost of repair and the proceeds of the insurance
available for such purpose. Tenant shall replace all work and improvements not
originally installed or performed by Landlord at its expense.

(d) Except as stated in this Article XVII, and for acts of gross negligence or
wilfull misconduct, Landlord shall not be liable for any loss or damage
sustained by Tenant by reason of casualties mentioned hereinabove or any other
accidental casualty

ARTICLE XVIII. CONDEMNATION

SECTION 18.01 CONDEMNATION. As used in this Section the term “Condemnation
Proceeding” means any action or proceeding in which any interest in the Premises
or Building is taken for

 

18



--------------------------------------------------------------------------------

any public or quasi-public purpose by any lawful authority through exercise of
the power of eminent domain or right of condemnation or by purchase or otherwise
in lieu thereof. If the whole of the Premises is taken through Condemnation
Proceedings, this Lease shall automatically terminate as of the date possession
is taken by he condemning authority. If in excess of twenty-five (25%) percent
of the Premises is taken, either party hereto shall have the option to terminate
this Lease by giving the other written notice of such election at any time
within thirty (30) days after the date of taking. If less than twenty-five
(25%) percent of the space is taken and Landlord determines, in Landlord’s sole
discretion, that a reasonable amount of reconstruction thereof will not result
in the Premises or the Building becoming a practical improvement reasonably
suitable for use for the purpose for which it is designed, then Landlord may
elect to terminate this Lease Agreement by giving thirty (30) days written
notice as provided hereinabove. In all other cases, or if neither party
exercises its option to terminate, this Lease shall remain in effect and the
rent payable hereunder from and after the date of taking shall be
proportionately reduced in proportion to the ratio of: (1) the area contained in
the Premises which is capable of occupancy after the taking; to (II) the total
area contained in the Premises which was capable of occupancy prior to the
taking. In the event of any termination or rental reduction provided for in this
Section, there shall be a proration of the rent payable under this Lease and
Landlord shall refund any excess theretofore paid by Tenant. Whether or not this
Lease is terminated as a consequence of Condemnation Proceedings, all damages or
compensation awarded for a partial or total taking, including any sums
compensating Tenant for diminution in the value of or deprivation of its
leasehold estate, shall be the sole and exclusive property of Landlord, except
that Tenant will be entitled to any awards intended to compensate Tenant for
expenses of locating and moving Tenant’s operations to a new space including
personal and business equipment.

ARTICLE XIX. DEFAULT OF TENANT

SECTION 19.01 DEFAULT - RIGHT TO RE-ENTER. In the event of any failure of Tenant
to pay any rental due hereunder within ten (10) days after written notice that
the same is past due shall have been mailed to Tenant, or any failure by Tenant
to perform any other of the terms, conditions or covenants required of Tenant by
this Lease within thirty (30) days after written notice of such default shall
have been mailed to Tenant, or if Tenant shall abandon said Premises, or permit
this Lease to be taken under any writ of execution, Tenant shall have a thirty
(30) day right to cure. At the end of the thirty (30) day period then Landlord,
besides other rights or remedies it may have, shall have the right to declare
this Lease terminated and shall have the immediate right of re-entry and may
remove all persons and property from the Premises. Such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant, without evidence of notice or resort to legal process and without
being deemed guilty of trespass, or becoming liable for any loss or damage which
may be occasioned thereby. Tenant hereby waives all compensation for the
forfeiture of the term or its loss of possession of the Premises in the event of
the forfeiture of this Lease as provided for above. Any notice that Landlord may
desire or is required to give Tenant with reference to the foregoing provision
may, in lieu of mailing, at the option of Landlord, be conspicuously posted for
ten (10) consecutive days at the main entrance to or in front of the Premises,
and such notice shall constitute a good, sufficient, and lawful notice for the
purpose of declaring a forfeiture of this Lease and for terminating all of the
rights of the Tenant hereunder.

SECTION 19.02 DEFAULT - RIGHT TO RE-LET. Should Landlord elect to re-enter, as
herein provided, or should it take possession pursuant to legal proceedings or
pursuant to any notice provided for by law, it may either terminate this Lease
or it may from time to time, without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises, and
may relet said Premises or any part thereof for such term or terms (which may be
for a term extending beyond the term of this Lease) and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable. Upon each such reletting, all rentals received by
Landlord from such reletting shall be applied first to the payment of any costs
and expenses of such reletting, including brokerage fees and attorney’s fees and
costs of such alterations and repairs; second, to the payment of rent or other
unpaid obligations due hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder. If such rental received from such reletting during any month
be less than that to be paid during that month by Tenant hereunder, Tenant shall
pay any such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly. No such re-entry or taking possession of said Premises by Landlord
shall be construed as an election on its part to terminate this Lease unless a
written notice of such intention be given to Tenant

 

19



--------------------------------------------------------------------------------

or unless the termination thereof be decreed by a court or competent
jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time elect to terminate this Lease for such previous default. Should
Landlord at any time terminate this Lease for any default, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of such default, including the cost of recovering the Premises,
reasonable attorney’s fees, and including the worth at the time of such
termination of the excess, if any, of the amount of rent and charges equivalent
to rent reserved in this Lease for the remainder of the stated term over the
then reasonable rental value of the Premises for the remainder of the stated
term, all of which amounts shall be immediately due and payable.

SECTION 19.03 LEGAL EXPENSES. In case of default by either party in the
performance and obligations under this Lease, the defaulting party shall pay all
costs incurred in enforcing this Lease, or any right arising out of such
default, whether by suit or otherwise, including a reasonable attorney’s fee.

ARTICLE XX. BANKRUPTCY, INSOLVENCY OR RECEIVERSHIP

SECTION 20.01 ACT OF INSOLVENCY, GUARDIANSHIP, ETC. The following shall
constitute a default of this Lease by the Tenant for which Landlord, at
Landlord’s option, may immediately terminate this Lease.

(a) The appointment of a receiver to take possession of all or substantially all
of the assets of the Tenant.

(b) A general assignment by the Tenant of his assets for the benefit of
creditors.

(c) Any action taken or suffered by or against the Tenant under any federal or
state insolvency or bankruptcy act.

(d) The appointment of a guardian, conservator, trustee, or other similar
officer to take charge of all or any substantial part of the Tenant’s property.

Neither this Lease, nor any interest therein nor any estate thereby created
shall pass to any trustee, guardian, receiver or assignee for the benefit of
creditors or otherwise by operation of law.

ARTICLE XXI. LANDLORD ACCESS

SECTION 21.01 LANDLORD ACCESS. Landlord or Landlord’s agent shall have the right
to enter the Premises at all reasonable times to examine the same, or to show
them to prospective purchasers or lessees of the Building, or to make all
repairs, alterations, improvements or additions as Landlord may deem necessary
or desirable, and Landlord shall be allowed to take all material into and upon
said Premises that may be required therefor without the same constituting an
eviction of Tenant in whole or in part, and rent shall not abate while said
repairs, alterations, improvements, or additions are being made, by reason of
loss or interruption of business of Tenant, or otherwise upon a mutual
reasonably agreed upon time by both Landlord and Tenant. During the ninety days
prior to the expiration of the Rental Term of this Lease or any renewal term,
Landlord may exhibit the Premises to prospective tenants and place upon the
Premises the usual notices “To Let” or “For Rent” which notices Tenant shall
permit to remain thereon with molestation.

ARTICLE XXII. Intentionally Omitted

SECTION 22.01 Intentionally Omitted.

ARTICLE XXIII. HOLDING OVER

SECTION 23.01 HOLDING OVER. Any holding over after the expiration of the Rental
Term hereof shall be construed to be a tenancy at sufferance and all provisions
of this Lease Agreement shall be

 

20



--------------------------------------------------------------------------------

and remain in effect except that the monthly rental shall be one hundred
twenty-five percent (125%) the amount of rent (including any adjustments as
provided herein) payable for the last full calendar month of the Rental Term
including renewals or extensions.

SECTION 23.02 SUCCESSORS. All rights and liabilities herein given to, or imposed
upon, the respective parties hereto shall extend to and bind the several
respective heirs, executors, administrators, successors and assigns of the said
parties; and if there shall be more than one tenant, they shall all be bound
jointly and severally by the terms, covenants and agreements herein. No rights,
however, shall inure to the benefit of any assignee of Tenant unless the
assignment to such assignee has been approved by Landlord in writing.

ARTICLE XXIV. RULES AND REGULATIONS

SECTION 24.01 RULES AND REGULATIONS. Tenant shall comply with all reasonable
rules and regulations which are now or which may be hereafter prescribed by the
Landlord and posted in or about said Premises or otherwise brought to the notice
of the Tenant, both with regard to the project as a whole and to the Premises
including common facilities.

ARTICLE XXV. QUIET ENJOYMENT

SECTION 25.01 QUIET ENJOYMENT. Upon payment by the Tenant of the rents herein
provided, and upon the observance and performance of all the covenants, terms
and conditions on Tenant’s part to be observed and performed, Tenant shall
peaceably and quietly hold and enjoy the Premises for the term hereby demised
without hindrance or interruption by Landlord or any other person or persons
lawfully or equitably claiming by, through or under the Landlord, subject,
nevertheless, to the terms and conditions of this Lease and actions resulting
from future eminent domain proceedings and casualty losses.

ARTICLE XXVI. SECURITY DEPOSIT

SECTION 26.01 SECURITY DEPOSIT. The Landlord herewith acknowledges receipt of
the amount set forth in Section 1.01 (U) which it is to retain as security for
the faithful performance of all the covenants, conditions and agreements of this
Lease, but in no event shall the Landlord be obliged to apply the same upon
rents or other charges in arrears or upon damages for the Tenant’s failure to
perform the said covenants, conditions and agreements; the Landlord may so apply
the Security Deposit, at its option; and the Landlord’s right to the possession
of the Leased Premises for non-payment of rents or for other reasons shall not
in any event be affected by reason of the fact that the Landlord holds this
Security Deposit. The said sum, if not applied toward the payment of rents in
arrears or toward the payment of damages suffered by the Landlord by reason of
the Tenant’s breach of the covenants, conditions and agreements of this Lease,
is to be returned to Tenant without interest when this Lease is terminated,
according to these terms, and in no event is the said Security Deposit to be
returned until Tenant has vacated the Leased Premises and delivered possession
to the Landlord.

In the event that the Landlord repossesses Leased Premises because of the
Tenant’s default or because of the Tenant’s failure to carry out the covenants,
conditions and agreements of this Lease, Landlord may apply the said Security
Deposit toward damages as may be suffered or shall accrue thereafter by reason
of the Tenant’s default or breach. In the event of bankruptcy or other
debtor-creditor proceedings against Tenant as specified in Article XX, the
Security Deposit shall be deemed to be applied first to the payment of Rents and
other charges due Landlord for the earliest possible periods prior to the filing
of such proceedings. The Landlord shall not be obliged to keep the said Security
Deposit as a separate fund, but may mix the same with its own funds.

ARTICLE XXVII. MISCELLANEOUS PROVISIONS

SECTION 27.01 WAIVER. No failure on the part of Landlord to enforce any covenant
or provision of this Lease shall discharge or invalidate such covenant or
provision or affect the right of

 

21



--------------------------------------------------------------------------------

Landlord to enforce the same in the event of any subsequent breach. One or more
waivers of any covenant or condition by Landlord shall not be construed as a
waiver of a subsequent breach of the same covenant or condition and the consent
to or approval of any subsequent similar act by Tenant. No breach of a covenant
or condition of this Lease shall be deemed to have been waived by Landlord,
unless such waiver be in writing signed by Landlord.

SECTION 27.02 ENTIRE AGREEMENT. This Lease constitutes the entire Agreement and
understanding between the parties hereto and supersedes all prior discussions,
understandings and agreements. This Lease may not be altered or amended except
by a subsequent written agreement executed by all parties.

SECTION 27.03 FORCE MAJEURE. Any failure to perform or delay in performance by
either party of any obligation under this Lease, other than Tenant’s obligation
to pay rent, shall be excused if such failure or delay is caused by any strike,
lockout, governmental restriction or any similar cause beyond the control of the
party so falling to perform, to the extent and for the period that such
continues.

SECTION 27.04 LOSS AND DAMAGE. Except for acts of gross negligence, wilfull
misconduct, or by such persons in violations of current contract with The
Landlord, The Landlord shall not be responsible or liable to the Tenant for any
loss or damage that may be occasioned by or through the acts or omissions of
persons occupying all or any part of the premises adjacent to or connected with
the Premises or any part of the building of which the Premises are a part, or
for any loss or damage resulting to the Tenant or his property from bursting,
stoppage or leaking of water, gas sewer or steam pipes or for any damage or loss
of property within the Premises from any cause whatsoever.

SECTION 27.05 ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than the amount owing hereunder shall be deemed to
be other than on account of the earliest stipulated amount receivable from
Tenant, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or receivable or pursue any other
remedy available under this Lease or the law of the state where the Premises are
located.

SECTION 27.06 NO OPTION. The submission of this Lease for examination does not
constitute a reservation of or option for the Premises and this Lease becomes
effective as a lease only upon full execution and delivery thereof by Landlord
and Tenant.

SECTION 27.07 ANTI-DISCRIMINATION. Tenant herein covenants by and for itself,
its heirs, executors, administrators and assigns and all persons claiming under
or through it, and this Lease is made and accepted upon and subject to the
following conditions: That there shall be no discrimination against or
segregation of any person or group of persons on account of race, sex, marital
status, color, creed, national origin or ancestry, in the leasing, subleasing,
assigning, use, occupancy, tenure or enjoyment of the Premises, nor shall the
Tenant itself, or any person claiming under or through it, establish or permit
any such practice or practices of discrimination or segregation with reference
to the selection, location, number, use or occupancy of tenants, lessees,
sublessees, or subtenants in the Premises.

SECTION 27.08 SEVERABILITY. If any term, covenant or condition of this Lease or
the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.

SECTION 27.09 OTHER MISCELLANEOUS PROVISIONS. This instrument shall not be
recorded without the prior written consent of Landlord; however, upon the
request of either party hereto, the other party shall join in the execution of a
memorandum or “short form” lease for recording purposes which memorandum shall
describe the parties, the Premises, the Rental Term and shall incorporate this
Lease by reference, and may include other special provisions. The captions which
precede the Sections of this Lease are for convenience only and shall in no way
affect the manner in which any provisions hereof is construed. In the event
there is more than one Tenant hereunder, the liability of each shall be joint
and several. This instrument shall be governed by and construed in accordance
with the laws of the

 

22



--------------------------------------------------------------------------------

State wherein the Premises are located. Words of any gender used in this Lease
shall be held to include any other gender, and words in the singular number
shall be held to include the plural when the sense requires. Time is of the
essence of this Lease and every term, covenant and condition herein contained.

SECTION 27.10 REPRESENTATION REGARDING AUTHORITY. The persons who have executed
this Agreement represent and warrant that they are duly authorized to execute
this Agreement in their individual or representative capacity as indicated.

SECTION 27.11 DISCLOSURE OF PARTIES. Landlord is a partnership, one or more
partners of which is a licensed real estate broker or agent.

SECTION 27.12 TENANT CERTIFICATION. For purposes of compliance with Executive
Order 13224 and related regulations, Landlord and Tenant hereby states,
represents and warrants to each other that:

(a) Certification. Landlord and Tenant certify that:

(i) They are not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

(ii) They have not executed this Lease, directly or indirectly on behalf of, or
instigating or facilitating this Lease, directly or indirectly on behalf of, any
such person, group, entity, or nation.

(b) Indemnification. Tenant and Landlord hereby agrees to defend, indemnify, and
hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including attorney’s fees and costs)
arising from or related to any breach of the foregoing certification.

ARTICLE XXVIII. ADDITIONAL PROVISIONS

SECTION 28.01 OPTION TO RENEW. Provided Tenant is not, and has not been in
default under 1 any of the terms and conditions contained herein, Tenant shall
have one (1) additional consecutive five (5) year option to renew and extend the
Rental Term as provided herein. The Option shall only be exercised by the Tenant
delivering written notice thereof to the Landlord not less than six (6) months
prior to the expiration of the original term. Fixed Minimum Rent for the Option
period shall be at the then fair market rate.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year first above written.

 

SIGNATURES:     LANDLORD     SANDY PARK I L.L.C., a Utah limited liability
company     By:   WOODBURY CORPORATION, a Utah       corporation, Its Manager  
    By:  

/s/ O. Randall Woodbury

        O. Randall Woodbury, President       By:  

/s/ Jeffrey K. Woodbury

        Jeffrey K. Woodbury, Vice-President     TENANT     LIFE VANTAGE, INC., a
Colorado     corporation d/b/a LIFE VANTAGE     By:  

/s/ Douglas C. Robinson

      Name      

Douglas C. Robinson

      Name President

LANDLORD ACKNOWLEDGMENT

 

STATE OF UTAH   )                   : ss. COUNTY OF SALT LAKE   )  

On the 22nd day of September, 2011, before me personally appeared O. RANDALL
WOODBURY and JEFFREY K. WOODBURY, to me personally known, who being by me duly
sworn did say that they are the President and Vice-President of WOODBURY
CORPORATION, known to be the Manager of SANDY PARK I L.L.C., a Utah limited
liability company, the company that executed the within instrument, known to me
to be the persons who executed the within instrument on behalf of said company
therein named, and acknowledged to me that such company executed the within
instrument pursuant to its Operating Agreement.

 

/s/ Jessica L. Groen

Notary Public

TENANT ACKNOWLEDGMENT

 

STATE OF UTAH   )                   : ss. COUNTY OF SALT LAKE   )  

On this 15th day of September, 2011, before me personally appeared Douglas C.
Robinson, known to me to be the President of LIFE VANTAGE, INC., a Colorado

 

24



--------------------------------------------------------------------------------

Corporation, d/b/a LIFE VANTAGE, the corporation that executed the within
instrument, known to me to be the persons who executed the within instrument on
behalf of the corporate therein named, and acknowledged to me that such
corporation executed the within instrument pursuant to its bylaws or a
resolution of its board of directors.

 

/s/ Michelle Oborn

Notary Public

 

25